By Judge Thomas D. Horne
This case is before the Court on Defendant’s challenge by demurrer to the legal sufficiency of Complainant’s bill to enforce its mechanic’s lien. Complainant has failed to file with the bill “an itemized statement of account,” as required by § 43-22, Code of Virginia, as amended. Instead, Complainant has attached a copy of the Memorandum of Lien.
The adequacy of the account is not the subject of the instant demurrer. Cf., Knight v. Ferrante, 202 Va. 243 (1960). It is the total absence of such an account. Defendant does not, on demurrer, seek to strike the pleadings, but only to challenge their legal efficacy. While the result of the sustaining of a demurrer may be a bar to enforcement, such a bar results not from jurisdictional fact, but the passage of time.
Ms. Glassman may draw an Order sustaining the demurrer.